 
 
I 
111th CONGRESS
1st Session
H. R. 641 
IN THE HOUSE OF REPRESENTATIVES 
 
January 22, 2009 
Mr. Flake introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To limit the authority of the Secretary of Agriculture and the Secretary of the Interior to acquire land located in a State in which 25 percent or more of all land in the State is already owned by the United States, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the No Net Loss of Private Land Act.
2.Limitation on Federal acquisition of land in certain States
(a)Acquisition limitationNotwithstanding any other provision of law, in the case of a State described in subsection (c), the Secretary of Agriculture and the Secretary of the Interior may acquire an interest in a parcel of land consisting of 100 or more acres in the State on behalf of the United States only if, before the acquisition of such interest, all right, title, and interest of the United States in the surface estate of another parcel of land in the State is conveyed in accordance with subsection (b). The Secretary concerned may not divide a parcel of land consisting of 100 or more acres into smaller parcels to avoid the requirements of this subsection.
(b)Conditions on conveyance of surface estateTo qualify as a conveyance of the surface estate of a parcel of Federal land for purposes of subsection (a), the Secretary concerned shall certify to Congress that—
(1)the conveyance was made for the purpose of complying with the requirements of subsection (a); and
(2)the value of the surface estate of the conveyed Federal land is approximately equal to the value of the interest in land to be acquired by the Secretary concerned, as determined by the Secretary concerned.
(c)Covered statesSubsection (a) applies with respect each of the several States in which 25 percent or more of all land in the State is owned by the United States.
(d)ExceptionsThis section does not apply to the acquisition of the following land:
(1)Land to be held in trust for the benefit of an Indian tribe or individual or to be held by an Indian tribe or individual subject to a restriction by the United States against alienation.
(2)Land acquired pursuant to a land exchange specifically authorized or required by an Act of Congress.
(3)Land acquired pursuant to a foreclosure under title 18, United States Code.
(4)Land acquired by the United States in its capacity as a receiver, conserver, or liquidating agent and held by the United States in its capacity as a receiver, conserver, or liquidating agent pending disposal.
(5)Land that is subject to seizure, levy, or lien under the Internal Revenue Code of 1986.
(6)Land that is securing a debt owed to the United States.
(e)DefinitionsIn this section:
(1)The term acquire includes acquisition by donation, purchase with donated or appropriated funds, exchange, devise, and condemnation.
(2)The term Secretary concerned means the Secretary of Agriculture or the Secretary of the Interior.
(f)Waiver authorityThe Secretary concerned may waive the requirements of subsection (a) with respect to the acquisition of a particular parcel of land by the Secretary concerned during any period in which there is in effect a declaration of war or a national emergency declared by the President and the Secretary concerned certifies to Congress that the land acquisition is necessary as part of the United States response to the war or national emergency. 
 
